Reasons for Allowance
1.	Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an gate driver of a display device. The closet prior arts, Hwang (US 20140267214 A1), Lim (US 20150206490 A1), Kim (US 20150077407 A1), Lee (US 20170084239 A1), and Hwang (US 20170110076 A1), individually or in combination, discloses a display device comprising: a display panel comprising a plurality of gate lines, a plurality of data lines, and a plurality of pixels each being connected to a corresponding gate line among the plurality of gate lines and a corresponding data line among the plurality of data lines; a voltage generation circuit that generates voltages including a plurality of clock signals and a first driving voltage, a second driving voltage, and a third driving voltage; a gate driving circuit that includes a plurality of driving stages each of which outputs a carry signal and a gate signal to a corresponding gate line among the gate lines, and receives at least one of the clock signals and the first driving voltage, the second driving voltage, and the third driving voltage; and a data driving circuit that drives the data lines, a k-th (k is a natural number) driving stage among the plurality of driving stages including: a control circuit that applies a previous carry signal to a first node in response to a previous carry signal output from a previous driving stage; an output circuit that outputs a first clock signal among the clock signals as a k-th gate signal and a k-th carry signal in response to a signal of the first node; a discharge hold circuit that applies one of the first clock signal and the first driving voltage to a second node in response to the first clock signal and the k-th carry signal. However, the closet prior arts of record fail to teach a first discharge circuit that discharges the first node to the third driving voltage in response to a signal of the second node and to discharge the second node to the second driving voltage in response to the previous carry signal, wherein the voltage generation circuit sets a voltage level of the third driving voltage based on the gate signal output from at least one driving stage of the plurality of driving stages.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691